STATE OF VERMONT
                                 ENVIRONMENTAL COURT


                                                  }
In re SP Land Co., et. al. Act 250 Permit         }         Docket No. 257-11-08 Vtec
       Amendment (LUP #1R0835-3)                  }   (Appeal from Dist. #1 Env. Commission)
                                                  }

             Decision on Cross-Motions for Summary Judgment and Dismissal
       This appeal relates to the continued efforts to develop what has been commonly referred
to as the Killington Resort Village (“Village”), a multi-dimensional development at the base of
the Killington Ski Resort. The specific issue preserved for review in this appeal is the propriety
of an administrative amendment to the Killington Resort Village Master Plan, originally
reviewed in 1998.      The administrative amendment currently under review authorized a
realignment of boundary lines within the proposed Village area, resulting in the subdivision of
the area to be developed into 15 separate lots.
       MTB Killington, LLC, AMSC Killington, LLC and SPII Resort, LLC are the current
owners of the Killington Ski Resort, located in the Town of Killington. These Owners propose
to subdivide the 368± acre portion of the Killington Resort property that encompasses the
proposed Village development into fifteen lots and to thereafter transfer those lots to a fourth
entity: SP Land Company, LLC (“SP Land”). The Owners and SP Land joined as Co-Applicants
in requesting the administrative amendment that is the subject of this appeal. They are assisted
in these proceedings by Timothy M. Eustace, Esq.
       Mountainside Properties, Inc. (“Mountainside”), owner of developed lands that adjoin the
area proposed for the Village development, first requested that the District #1 Environmental
Commission (“District Commission”) alter the administrative amendment issued on May 9,
2008, by the District #1 Environmental Commission Coordinator (“District Coordinator”). On
October 3, 2008, the District Commission issued its Memorandum of Decision on
Mountainside’s Motion to Alter. Feeling aggrieved by that Decision, Mountainside filed an
appeal with this Court. Mountainside is assisted in this appeal by C. Daniel Hershenson, Esq.
       Now pending before the Court are the parties’ cross-motions for summary judgment. Co-
Applicants suggest that summary judgment is appropriate for various reasons on all fifteen of the
questions posed in Mountainside’s Statement of Questions.         Mountainside seeks summary
judgment on its Questions 14 and 15, suggests that the District Commission’s October 3, 2008

                                                  1
Decision on its Motion to Alter (“Commission Decision”) should be vacated, and contends that
the Co-Applicants’ application for administrative amendment should be subject to a more
thorough review by the District Commission.
                                            Background
       The parties have submitted thorough Statements of Undisputed Material Facts, with
supporting documentation, and have responded to the other party’s Statement of Undisputed
Facts where disagreement has occurred as to whether a fact is material or disputed. For the
purpose of determining whether to grant or deny the pending motions, we have listed below the
material facts understood to be undisputed.
       We recite these facts with two cautions in mind: first, these facts are recited for
background purposes only, since it would be improper to render factual finding before trial and
while merely determining the outcome of pre-trial motions. Fritzeen v. Trudell Consulting
Eng’rs, Inc., 170 Vt. 632, 633 (2000) (mem.) (citing Booska v. Hubbard Ins. Agency, Inc., 160
Vt. 305, 309 (1993)). Second, we review all material facts in a light most favorable to the
nonmoving party and enter summary judgment for the moving party only when that perspective
on the material facts requires entry of judgment as a matter of law. City of Burlington v.
Fairpoint Communications, 2009 VT 59, ¶5.
       The following material facts are undisputed, unless otherwise noted.
1.     For more than ten years, the current and prior owners of the Killington and Pico Ski
Resorts have presented proposals to construct a significant Village development within the
confines of their resorts. On September 14, 1998, the then owners of the Killington and Pico Ski
Resorts submitted a master plan application under the then-existing Environmental Board Rules
10(C) and 21, as well as the former Environmental Board Master Plan Permit Policy and
Procedure for Partial Findings of Fact (collectively “Env. Bd. Master Plan Rules and Policies”).
2.     On April 21, 1999, the District Commission issued its Findings of Fact and Conclusions
of Law on the Killington Master Plan (“Master Plan Findings and Conclusions #1R0835”; copy
provided as Appellant’s Exhibit B). Pursuant to the Env. Bd. Master Plan Rules and Policies,
this District Commission determination did not include an actual Act 250 Land Use Permit, but
rather served as a vehicle for the then Killington owners to provide an overview of their plans for
future development. In making this disclosure of their master plan, the then owners could also
receive positive factual determinations under some of the ten criteria of Act 250, and their
subcriteria. 10 V.S.A § 6086(a). The District Commission rendered positive findings on some,
but not all, of the Act 250 criteria relevant to the Killington Master Plan.
                                                  2
3.      The Master Plan Findings and Conclusions #1R0835 was appealed to the former
Vermont Environmental Board. On July 20, 2000, the Board rendered its Findings of Fact,
Conclusions of Law and Order (“Board Findings, Conclusions and Order”), which concluded
that the Killington Master Plan was entitled to partial positive findings under some, but not all, of
the relevant Act 250 criteria and subcriteria. While the record includes a copy of the July 20,
2000 Board Findings, Conclusions and Order, which Appellant provided as Exhibit C, we have
not been made aware of a master plan permit having been issued in those proceedings.
4.      The Board Findings, Conclusions and Order was the subject of two administrative
amendments prior to the administrative amendment challenged by Mountainside in these
proceedings.      First, on March 29, 2004, the District Coordinator issued Administrative
Amendment #1R0835-1, authorizing the permittees “to subdivide approximately 470 acres into
nine lots with no construction of improvements proposed.” Land Use Permit Administrative
Amendment #1R0835-1, at 1 (Mar. 29, 2004), a copy of which was provided as Co-Applicants’
Exhibit 14. This Administrative Amendment also provides that “[a]ll terms and conditions of
[the Master Plan Findings and Conclusions #1R0835] are in full force and effect except as
amended herein.” Id.
5.      On August 19, 2004, the District Commission issued Administrative Amendment
#1R0835-2; a copy was provided as Mountainside’s Exhibit D. This administrative amendment
“specifically renews the findings in Master Plan [Findings and Conclusions #1R0835] for a
period of five years from the date of this decision.”1 Administrative Amendment #1R0835-2, at
1 (Aug. 19, 2004).
6.      On April 8, 2008, the Co-Applicants submitted the third request for an administrative
amendment, seeking the authority to subdivide and transfer from the Owners to SP Land the
368± acre portion of the Killington Ski Resort property that encompasses the proposed Village
development. The proposed subdivision would realign the interior lot lines within the 368± acre
portion encompassing the proposed Village development so as to subdivide the Village
development area into fifteen lots, all of which would at least initially be transferred to SP Land.


1
   The District Commission’s original Master Plan Findings and Conclusions #1R0835 contained the following
condition:
           Pursuant to Rule 21 and the Master Plan Policy, the affirmative findings contained herein under
           criteria 1D (Floodways), 9B (Prime Agricultural Soils), 9D&E (Earth Extraction), and 9L (Rural
           Growth Areas), are binding on the parties and final for a period of five years from the date of this
           decision. Pursuant to the policy, the applicant may seek to renew the findings prior to expiration.
Id. at 82.

                                                      3
7.      On May 9, 2008, the District Coordinator issued Administrative Amendment #1R0835-3,
which stated:
        This permit specifically authorizes the permittees to subdivide portions of the
        resort property to be sold to SP Land Company, LLC for future development
        purposes. (See Attachment “A” (Exhibit #20)[).2] No development of these
        parcels is proposed or approved in this administrative amendment. The project is
        located off Killington Road at the Killington Ski Resort.

Administrative Amendment #1R0835-3, at 1 (May 9, 2008), a copy of which was provided as
Co-Applicants’ Exhibit 2.

8.      Administrative Amendment #1R0835-3 authorizes the reconfiguration into fifteen lots of
the land remaining in the Village development that had previously been divided into nine lots
(pursuant to Administrative Amendment #1R0835-1). The -3 Administrative Amendment also
provided that “[a]ll conditions of Land Use Permit #1R0835 [sic3] (and amendments) are in full
force and effect except as amended herein.” Id.
9.      Mountainside received notice of the 2008 administrative amendment proceedings. After
the District Coordinator’s decision was issued, Mountainside filed a motion to alter with the
District Commission; a copy of Mountainside’s motion was provided as Exhibit 12.
10.     In its motion, Mountainside noted that it was filed “pursuant to [Act 250] Rule 31(A)”
and made several statements of facts and concerns. Mountainside Motion to Alter, at 1–2 (May
23, 2008). It concluded its motion with the specific request “that the administrative amendment
be altered so as to remove the 64.42 acre East Mountain parcel[4] from the list of properties
approved for subdivision and that said permit be further conditioned on applicants’
demonstrating that the 39.8 acre parcel described in paragraph 6 above[5] is not in whole or in
part owned by Mountainside Properties, Inc.” Id. at 2–3.



2
  Exhibit 20 provided a list specifying the fifteen lots on which the Village development would now occur. This list
also identifies the specific acreage for each lot and makes reference to a meets and bounds survey for each new lot.
3
   As noted above in Background paragraph 2, we have not been made aware of an actual Act 250 permit being
issued in the #1R0835 proceedings. Rather, we understand this reference in Administrative Amendment #1R0835-3
to be to the Master Plan Findings and Conclusions #1R0835 first issued by the District Commission on April 21,
1999, and thereafter addressed by the former Environmental Board in its Findings, Conclusions and Order of July
20, 2000, both referenced above.
4
   Co-Applicants refer to this parcel of 64.42± acres as the “Right of First Refusal Parcel,” also identified as
Killington Tax Map Parcel #36-11.
5
   Paragraph 6 of Mountainside’s motion to alter describes this 39.8± acre parcel as owned by Mountainside and
expresses a concern that it cannot determine from the Co-Applicants’ description of the fifteen lots to be created
whether Mountainside’s property has mistakenly been included in Co-Applicants’ lot description.

                                                         4
11.    In response to Mountainside’s motion, the District Commission convened a hearing on
September 22, 2008, and issued its Memorandum of Decision on Mountainside’s motion to alter
on October 3, 2008. A copy of this Decision was provided as Co-Applicants’ Exhibit 13. The
Commission’s Decision contains three specific determinations:
       a.      First, the Commission concluded that Mountainside was entitled to party
       status in these administrative amendment proceedings, but only for the limited
       questions “of whether or not co-applicancy was required and . . . whether or not
       Mountainside had a particularized interest in the application.” Re: SP Land, No.
       1R0835-3, Memorandum of Decision on Motion to Alter, at 1 (Dist. #1 Comm’n
       Oct. 3, 2008).
       b.     Second, the Commission concluded that the “only interest which
       Mountainside may have in land [proposed for subdivision and transfer to] SP
       Land appears to be limited to the right in some circumstances to establish
       easements for access to water supplies and to participate in the use of sanitary
       waste disposal systems which may be developed.” Id.
       c.     Third, the Commission concluded that “[r]equiring SP Land to name
       Mountainside as co-applicant is inappropriate. The naming of a party [as a co-
       applicant] to an Act 250 proceeding is called for when necessary to assure
       enforceability of the provisions of a permit or a Commission decision. Those
       considerations are not present in this proceeding.” Id. at 2.

12.    The Commission concluded its Decision with determinations that Mountainside’s motion
to alter should be denied and that Co-Applicants’ administrative amendment application should
be granted.   Mountainside thereafter filed a timely appeal from the District Commission
Decision.
13.    Although not specifically referenced in the Commission’s October 3, 2008 Decision, the
parties’ filings with this Court appear to confirm that neither Mountainside’s own 39.8± acre
parcel, nor the 64.42± acre parcel upon which Mountainside holds a right of first refusal are
included in the property proposed to be subdivided. Mountainside does not appear to contest
these conclusions in this appeal. It appears that the only real property interests Mountainside
may hold on property to be subdivided are easement interests for access to future water source
and waste disposal systems.
                                          Discussion

Statement of Questions 1 and 2
       We turn first to Co-Applicants’ assertion that by its Questions 1 and 2, Mountainside
requests that this Court determine the parties’ respective property rights. Co-Applicants assert
that such questions are improper for this Court to consider, given the limited subject matter


                                               5
jurisdiction of this Court. We have repeatedly noted that land use appeals present this Court with
limited subject matter jurisdiction, and that its jurisdiction does not include the adjudication of
private property rights. See, e.g., In re Leiter Subdivision Permit, No. 85-4-07 Vtec, slip op. at 4
(Vt. Envtl. Ct. Jan. 2, 2008) (Durkin, J.).            We would therefore summarily dispense with
questions that concern property ownership disputes. However, the various supplemental filings,
particularly on behalf of Mountainside, confirm that Mountainside is not asking the Court to
make a property rights determination. Whatever confusion may have once existed over whether
the pending application improperly attempted to subdivide property to which Mountainside held
fee simple title or a right of first refusal, that confusion has been erased. The parties appear in
agreement that no property Co-Applicants propose for subdivision is owned by Mountainside;
the only interests Mountainside holds in the subject property are in the nature of easements.
        Mountainside does continue to suggest that its easement interests are so substantial as to
require that Mountainside join as a co-applicant in these proceedings.6 We reject this argument,
as it has no foundation in the applicable statutory provisions, Act 250 Rules, or case law
precedent.
        We begin our analysis with Act 250 Rule 10,7 which provides that the “record owners” of
the land involved in a project shall be the applicants.               This Rule provides an additional
requirement that the applicants also “list” all parties “who have a substantial property interest,
such as through title, lease, purchase or lease option, right-of-way or easement” in the property
which is the subject of the application. Act 250 Rule 10(A). The duty to list these property-
interest holders goes no further, unless it is shown “that the property interest of any such person
is of such significance, therefore demonstrating a lack of effective control by the applicant, that
the applicant cannot be accepted or the review cannot be completed without their participation as
co-applicants.” Id.
        Mountainside’s easements interests are arguably substantial to its own operations, as the
easements may provide the necessary water supply and wastewater disposal systems access that
are essential to any future development that Mountainside wishes to pursue. But we know of no
showing by Mountainside that their easement interests are so substantial as to bar review of this
application to administratively amend the previous Findings, Conclusions and Order concerning

6
   See Mountainside’s Statement of Question 2, which specifically poses this legal issue, and Question 1, which
poses the more general question of whether the pending application is “complete.”
7
   Our reference here is to the Act 250 Rules promulgated by the Vermont Natural Resources Board and made
effective as of October 3, 2007, since these were the Rules in effect at the time Co-Applicants submitted their
administrative amendment application.

                                                      6
the Killington Village Master Plan. Co-Applicants have readily acknowledged that whatever
easement interests Mountainside enjoys must be respected by the owners of the property
encumbered by Mountainside’s easements. In rendering this determination, we are mindful that
the pending administrative amendment application suggests no new development on the subject
property; any development proposed on the resulting fifteen lots must be preceded by a further
Act 250 amendment application to authorize the individual development projects. Only when
those future applications are filed can a determination be made as to what impact, if any, the
proposed future development may have on Mountainside’s easement interests. Considering that
impact now would be mere speculation and advisory in nature. Such an advisory consideration
would be improper. In re 232511 Investments, Ltd., 2006 VT 27, ¶19, 179 Vt. 409.
       Mountainside suggests that additional interests it enjoys could also be impacted by
development on the subdivided lots, including the right to construct ski lifts on its adjoining
property and the possible encroachment onto the parties’ respective properties of water
protection zones for existing and future water supply wells. These allegations of impacts of
possible future developments on Mountainside’s interests may be addressed in future permit
proceedings; it would be mere speculation to determine now what impacts upon Mountainside’s
interests, if any, may occur, when the future development has not yet been presented at a District
Commission hearing.
       To the extent that Mountainside’s Questions 1 and 2 are premised upon an assertion that
Act 250 Rule 10(A) requires Mountainside to be named as a co-applicant, we find no factual or
legal support for that argument and therefore GRANT Co-Applicants’ request for summary
judgment on those two Questions.

Statement of Questions 3 through 15
       We next turn to Co-Applicants’ remaining legal theories, the first of which suggests that
the remainder of Mountainside’s Questions should either be dismissed or subject to summary
judgment.    First, Co-Applicants ask that the Court focus on the decision from which
Mountainside has appealed, which is the District Commission’s October 3, 2008 Memorandum
of Decision on Mountainside’s motion to alter. That motion was made pursuant to Act 250 Rule
31, which provides the scope of alteration requests and the requirements a requesting party must
fulfill. In particular, the moving party should “number each requested alteration separately” and
that a supporting legal memorandum “should state why each requested alteration is appropriate
and the location in the existing record of the support[].” Act 250 Rule 31(A)(2). With these


                                                7
limitations in mind, we are left to wonder why Mountainside did not choose to file a general
appeal in accordance with 10 V.S.A. Chapter 220. The answer may be found at the end of
Administrative Amendment #1R0835-3, which directs that “[p]rior to any appeal of this
Administrative Amendment to the Environmental Court, the applicant or a party must file a
Motion to Alter with the District Commission within 15 days from the date of this
Administrative Amendment, pursuant to Act 250 Rule 34.”              Administrative Amendment
#1R0835-3, at 2 (May 9, 2008).
       Thus, we decline to adopt Co-Applicants’ argument that Mountainside limited the scope
of its appeal by filing a motion to alter, and thereafter appealing the District Commission
Decision on its motion. That procedure was directed by Administrative Amendment #1R0835-3
and by Act 250 Rule 34(D)(2). Further, when the District Commission issued its Decision on
Mountainside’s motion to alter, it adopted and affirmed the administrative amendment issued by
the District Coordinator. The procedure Mountainside followed was directed by the applicable
Rule and did not constrict the issues Mountainside could properly raise in this appeal.
       But it appears that Mountainside ignores the limited nature of the proceedings from
which it has appealed. These amendment proceedings do not authorize any development. In
fact, the original Master Plan Findings and Conclusions #1R0835, issued on April 21, 1999,
provides no authority for development.      Mountainside would have this Court consider the
various impacts the proposed Village development would have upon Mountainside’s interests,
when the specific aspects of those developments have not been first presented to or considered
by the District Commission. Conducting such a review in the first instance in this appellate
proceeding would go beyond the jurisdictional constraints of this Court. In re Torres, 154 Vt.
233, 236 (1990).
       To demand, as Mountainside does here, that the Court should embark on a detailed
analysis of the proposed development that is to occur within the subdivided properties ignores
the authorization of and rationale for Act 250 master plan review proceedings. See generally
Envtl. Bd. & Dist. Envtl. Comm’ns, Act 250 Jurisdictional-Procedural Action Record: Master
Permit Policy and Procedures for Partial Findings of Fact (Mar. 29, 2000), available at
http://www.nrb.state.vt.us/lup/publications/masterpol.PDF.       Master    plan   review    causes
developers of significant projects to disclose to the community what short- and long-range plans
they envision for a multi-phased project. In consideration of this disclosure, an “applicant may
seek permission from the district environmental commission . . . to proceed with review under
specific criteria of the Act in order to gain a greater degree of assurance that future development
                                                8
projects may be approved on a proposed development tract.”              Id. at 1.   The master plan
procedure does not assure approval for the individual development components of a project;
those individual development projects are subject to review in future individual permit
application proceedings. However, master plan procedures allows “for greater efficiency in the
environmental review process and therefore avoid[s] unnecessary and unreasonable costs to the
applicant and parties.” Id.
       Administrative Amendment #1R0835-3 does not provide authority for any construction
or improvements; it provides that the entire tract of 368± acres remains subject to the original
Master Plan Findings and Conclusions #1R0835, as amended by the -1 and -2 Administrative
Amendments. The proposed subdivision of the 368± acres also remains encumbered by the
Master Plan Findings, Conclusions and Order of the former Environmental Board, which
contains no authority to develop any portion of the 368± acre parcel.
       On the record before us, we can only reach one conclusion: that there will be no impact
upon the Mountainside property, or any Act 250 criteria, by the subdivision and sale of the 368±
acre area encompassed by the proposed Killington Village development. Any development or
improvements to any portion of this subdivided 368± acre tract must first be authorized by an
Act 250 permit issued in connection with future proceedings before the District Commission.
                                           Conclusion
       For all the reasons stated herein, the motion for summary judgment filed on behalf of Co-
Applicants SP Land Company, LLC, MTB Killington, LLC, AMSC Killington, LLC and SPII
Resort, LLC is hereby GRANTED and the summary judgment motion filed on behalf of
Mountainside Properties, Inc. is DENIED.            The consequence of this Decision is that
Administrative Amendment #1R0835-3 to the Killington Master Plan Findings of Fact,
Conclusions of Law and Order is hereby AFFIRMED.
       A Judgment Order accompanies this Decision. This completes the current proceedings in
this Court concerning this appeal.

       Done at Berlin, Vermont this 1st day of December, 2009.



                                             ______________________________________
                                                Thomas S. Durkin, Environmental Judge




                                                9